Citation Nr: 1203194	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eyelid scar.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for a cervical spine disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a right knee disorder.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for sinusitis.

9.  Entitlement to service connection for scar tissue in the lungs.

10.  Entitlement to service connection for emphysema.

11.  Entitlement to service connection for arthritis of the right shoulder.

12.  Entitlement to service connection for arthritis of the left shoulder.

13.  Entitlement to service connection for muscle damage to the right shoulder

14.  Entitlement to service connection for muscle damage to the left shoulder.

15.  Entitlement to service connection for intervertebral disc syndrome (IVDS).

16.  Entitlement to service connection for degenerative disease of the lumbar spine.

17.  Entitlement to service connection for muscle damage to the spine.

18.  Entitlement to service connection for a cyst on the back.

19.  Entitlement to service connection for a disorder of the feet.

20.  Entitlement to service connection for a dental condition.

21.  Entitlement to service connection for a skin condition.

22.  Entitlement to service connection for tremors of the hands. 

23.  Entitlement to rating in excess of 10 percent for the service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for left eyelid scar, migraines, cervical spine disorder and hearing loss.  Also on appeal is a January 2009 RO rating decision that denied service connection for tinnitus and an August 2010 RO rating decision that denied the remaining 18 claims identified on the title page.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2011; the hearing encompassed only the first five issues identified on the title page.  A transcript of the hearing is of record.

The Board's decision in regard to the first five issues that were addressed during the March 2011 is set forth below.  The remaining 18 issues that were not addressed during the March 2011 Travel Board hearing are identified in the Remand that follows the Order section of the Decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  On March 16, 2011, prior to the promulgation of a decision on the issue of entitlement to service connection for left eyelid scar, the Veteran notified the Board that he was withdrawing his appeal regarding that issue.

2.  The Veteran's migraine headache disorder began during service and has been continuously present since discharge from service.

3.  Degenerative disease of the cervical spine and sensorineural hearing loss were not manifested during service or to a compensable degree within the first year after discharge from service, and those disorders are not etiologically related to service.

4.  Tinnitus is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for left eyelid scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  A migraine headache disorder was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

3.  A cervical spine disability was not incurred in or aggravated by active service, and arthritis of the cervical spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 

4.  Bilateral hearing loss disability was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

5.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case full notice, including the disability-rating and effective-date elements, was provided to the Veteran by letter in February 2008, and he had ample opportunity to respond prior to issuance of the decisions on appeal in July 2008 and January 2009.

The record also reflects that service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained; neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim and the Board is also unaware of any such evidence.  The Veteran has been afforded a hearing before the Board, and he has been afforded appropriate VA medical examinations in regard to his claims for service connection for migraines, hearing loss and tinnitus.  He has not been afforded an examination specifically for cervical spine disorder, but as shown below he has not presented a prima facie claim for that disorder so VA examination is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).  

Accordingly, the Board will address the merits of the Veteran's claims on appeal.

Withdrawal of Issue from Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran notified the Board during his hearing in 
March 2011 that he wanted to withdraw his appeal in regard to the issue of service connection for a left eyelid scar; his withdrawal of that issue from appeal is documented in the hearing transcript.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal in regard to that issue, and it is dismissed.

Entitlement to Service Connection

Legal Principles

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after January 1, 1947, and manifests either arthritis or sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  8 U.S.C.A. § 7104(c).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) include an enlistment physical examination dated in September 1973 showing the Veteran as clinically "normal" on examination except for defective vision; there is no indication of headaches, tinnitus or cervical spine disorder.  Audiometer results were shown on the enlistment physical.

Thereafter, STRs show the Veteran was treated in May 1975 for headache.  He was treated in June 1975 for frontal headaches, reportedly having "several years" history; he had a frontal sinus series at the time but the series showed no significant abnormality.  An optometry clinic note in July 1975 shows complaint of frequent frontal headaches and shows a provisional diagnosis of "headaches - etiology unknown."  He was treated in August 1976 for headache, but on that occasion it was accompanied by symptoms indicating an upper respiratory infection.  In May 1989 he was treated for headaches "for years;" the clinical impression was temporomandibular joint (TMJ) versus tension cephalgia.  In July, August and December 1989 he received medication refill for chronic headaches.  In March 1990 he was treated for headaches that he reported having experienced since age 12-15; the clinical impression was chronic [illegible] headache syndrome.   

In July 1990 he received medication for migraines.  In October 1990 he  had a computed tomography (CT) scan of the brain due to headaches "for years" but the scan was described as normal; a concurrent neurology clinic referral describes "lifelong history of bitemporal  headaches" and also describes family  history of migraines (the Veteran's mother and daughter both had history of headaches).  In January 1991 through May 1993 he was provided medication for headaches variously characterized as migraines, vascular-tension headaches or chronic headaches.    

STRs show no indication of cervical spine trauma or pain; in June 1986 he was noted to have a small nodule in the subcutaneous tissue that was assessed as a probable sebaceous cyst.  STRs also reflect that the Veteran was enrolled in the hearing conservation program, indicating exposure to acoustic trauma during service, and periodic audiograms appear to show a decrement in hearing acuity over time.

The Veteran had a service separation physical examination in June 1993.  In a self-reported Report of Medical History the Veteran endorsed history of recurrent back pain and severe headaches, although he denied hearing loss.  The examiner noted reports of severe/frequent headaches since 1990 and treatment by a chiropractor for migraines and neck and back pain related to headaches.  The examiner also noted the bump on the back of the neck in 1986 referred to above (probable sebaceous cyst).  The concurrent Report of Medical  Examination noted the neck as clinically "abnormal" due to decreased range of motion (ROM) in flexion and turning the head to the right; the only diagnosis in that regard was "decreased ROM in neck."  Audiological scores were shown on the separation examination which, when compared to the scores in the enlistment examination, appear to show a mild loss in hearing acuity.

 Dr. Dennis Sparks, a private physician, treated the Veteran for migraine headaches in January 1998 and noted a "long history" of migraines.  Dr. Sparks reviewed STRs showing treatment for migraines during service.  Of interest, treatment records from Dr. Sparks dating from January 1995 to September 2002 treatment for migraines but show no indication of a cervical spine problem.

In his original claim for service connection, received in January 2008, the Veteran asserted that his migraines began in May 1975, cervical problems began in August 1985 and his hearing loss began in October 1989.

Treatment records from Jacksonville Neurological Clinic dating from March-December 2007 show the Veteran was treated during the period for migraines and headaches, reportedly chronic for the past 30-35 years as well as cervical herniated nucleus pulposus (HNP).  The Veteran denied any head or neck trauma.  Magnetic resonance imaging (MRI) of the brain showed small vessel disease, and MRI of the cervical spine showed degenerative disc disease (DDD).  The treatment records provide various clinical impressions for headaches (chronic daily headache, migraine, auriculotemporal and occipital neuralgia) and neck pain (cervical spondyloarthritis, bilateral cervical and trapezius spasm, bilateral trapezius and cervical strain, DDD) but provide no opinion regarding the etiology of either disorder.

Similarly, a December 2007 letter from the Jacksonville Pain Center shows treatment for chronic daily headache and neck pain associated with cervical DDD; the DDD was noted to cause minimal spinal cord compression.  The Veteran was also noted to have bilateral occipital nerve entrapment from trapezius spasm.  He was treated again by the same provider in January 2008 through March 2008 for cervical DDD, headache, neuralgia/neuritis unspecified, myalgia and myositis unspecified, and intractable migraine.  MRI reports of the cervical spine and brain are associated with the treatment reports.
      
A VA-contracted audiological evaluation in January 2008 states that the Veteran complained of hearing loss and constant bilateral tinnitus that he felt were due to exposure to acoustic trauma during service.  The Veteran described onset of hearing loss "back a number of years ten plus."  The Veteran denied any post-service activities that could contribute to hearing loss and denied family history of genetic hearing loss.  His audiometric scores were within the VA criteria for hearing loss disability per 38 C.F.R. § 3.385.  The audiologist diagnosed bilateral noise-induced sensorineural hearing loss (SNHL) and bilateral subjective tinnitus secondary to noise exposure, but did not provide an opinion as to the etiology of either disorder.

The Veteran had a VA neurological examination in July 2008, performed by an examiner who reviewed the claims file; the examiner was instructed that the Veteran's migraines preexisted service (based on the Veteran's statements in STRs that he had had headaches "all his life") and that an opinion was requested as to whether the preexisting headaches were aggravated beyond their natural progression during service.  The Veteran complained of prostrating migraine headaches 3-4 times per week, and the examiner noted examination observations in detail.  The examiner stated an opinion that migraines had not been aggravated past their natural progression during service because the frequency of headaches and treatment for headaches did not appear to be significantly post-service than during service.  The examination did not include the cervical spine.

The Veteran also had a VA audiological evaluation in July 2008, performed by an audiologist who reviewed the claims file and especially noted the audiograms associated with STRs.  The Veteran reported hearing loss and tinnitus with onset in the late 1980s.  The Veteran reported in-service acoustic trauma of 20 years exposure to jet engine noise plus 10 years exposure to noise associated with welding; he denied post-service acoustic trauma.  Otoscopic examination of the ears was unremarkable.  Audiological testing showed bilateral SNHL and the examiner also noted bilateral subjective tinnitus.  

In regard to etiology of hearing loss, the audiologist stated that the Veteran's hearing in service, to include on separation, was within normal limits per VA standards, with no indication of threshold shift at the time of his separation from service.  Medical literature regarding noise-induced hearing loss states the once exposure to noise is discontinued there is no significant further progression of hearing loss that resulted from noise exposure.  Therefore, it was the audiologist's clinical opinion that the Veteran's hearing loss is not likely related to service and most likely a post-service occurrence.  Because the hearing loss is beyond age norms, and without reported significant civilian noise exposure or other potential non-military etiologies, it was not possible to determine the etiology of hearing loss without resorting to mere speculation.  

The audiologist stated the Veteran's tinnitus was consistent with hearing loss and likely due to the same etiology, but since the hearing loss appeared to be a post-service occurrence it was also impossible to determine the etiology of the tinnitus without resorting to mere speculation. 

The file includes an August 2008 letter from neurologist Dr. Victor Maquera stating the Veteran's degenerative spine disease results in spasms of the muscles around the neck and shoulders, which in turn causes chronic headaches.

In his notice of disagreement (NOD), filed in September 2008, the Veteran asserted that although he reported during service that he had a history of headaches prior to service he had never had migraines until service.  In regard to hearing loss, the Veteran cited Air Force studies showing acoustic trauma associated with welding had been previously underestimated and that welders have a higher-than-expected incidence of hearing loss.  In regard to cervical spine, the Veteran asserted the disorder was due to neck strain associated with wearing a heavy welder's face mask.

The Veteran had a neurosurgical consultation at Orange Park Neurosurgery in November 2008 in which he reported a 30+ year history of headaches as well as neck pain.  Physical and neurological observations were noted in detail.  Concurrent MRI showed mild annular bulging at C2-3 without evidence of frank disc herniation and diffuse multilevel degenerative changes throughout the cervical spine.  The clinical impression was chronic headaches/migraines and multilevel cervical spondylosis and DDD.  No etiological opinions were rendered.

The Veteran had an initial evaluation at Premier Spine and Pain Center in July 2009 for complaint of neck pain and migraines.  Clinical assessment after examination was facet arthropathy, cervicalgia, cervical radiculopathy and spinal stenosis in the cervical region; no etiological opinions were rendered.  Follow-up by the same provider in February 2010 resulted in additional clinical impressions of headache and migraine, but again without etiological opinion.

The Veteran testified before the Board in March 2011 that he had no migraines prior to service.  The migraines began 2-3 years after he entered service; he assumed at the time that the headaches were due to welding fumes.  Thereafter, he was treated for migraines on many occasions while on service and the condition persisted after discharge from service.  In regard to the cervical spine, the Veteran testified he began having neck pain in service in the 1970s, associated with wearing a heavy welder's mask; he sought treatment in service but was never provided any opinion other than muscle spasm.  After service the Veteran was eventually diagnosed with DDD of the cervical spine.  In regard to hearing loss, the Veteran was exposed during service to high-pitched noises associated with welding as well as to the sound of jet engines on the flight line; while wearing the welding mask the Veteran was unable to wear hearing protection so he was fully exposed to noise.  The Veteran noticed both hearing loss and tinnitus during service and both conditions became worse after discharge from service.  The Veteran denied significant recreational or occupational noise exposure after discharge from service and stated his conclusion that his noise-induced hearing loss could only be due to service.

On review of the evidence above, the Board finds the RO has incorrectly characterized the Veteran's migraine headaches as preexisting service.  There is no medical evidence of headaches prior to service, either by private medical records or on the enlistment physical examination.  The RO essentially based its determination of preexisting condition on statements made by the Veteran to medical providers during service, but a layperson's account does not constitute the type of evidence that would serve as the basis for a finding that a condition preexisted service; see Paulson v. Brown, 7 Vet. App. 466 (1995).  Rather, a veteran's reported history of the pre-service existence of a disease or injury is considered with all other evidence in determining if the disease or injury pre-existed service.  Id. at 470.  

In this case, the separation examination noted migraines since 1990 (i.e., beginning in service) and did not characterize the headaches as preexisting service.  Further, review of the STRs shows the Veteran did not seek treatment for headaches until 1975, two years after he entered service.  In sum, the evidence of record does not show the Veteran's migraines clearly and unmistakably preexisted service.  Accordingly, the presumption of soundness applies.

Given that the Veteran is presumed to have been sound on enlistment, and given that the STRs clearly document extensive treatment for a headache disorder that has continued from service until the present, the Board finds that service connection for migraines is warranted.  38 C.F.R. § 3.303(b).

Turning to the cervical spine, the Board finds service connection is not warranted.  There is no indication in STRs of any trauma to the cervical spine, and indeed the Veteran testified to wear-and-tear of the neck but denied any specific injury.  There is no medical or lay evidence of a diagnosed chronic cervical spine disorder in service, and there is no post-service medical opinion showing a relationship between the Veteran's current cervical degenerative disorders, variously diagnosed, and a cervical strain in service.  Further, the absence of any complaint of cervical problems in the treatment records from Dr. Sparks dating from January 1995 to September 2002 shows the Veteran did not have arthritis to a compensable degree within the first year after discharge from service to warrant presumptive service connection under 38 C.F.R. § 3.309(a) or continuous symptoms to warrant service connection under 38 C.F.R. § 3.303(b).

The Board also finds that service connection for hearing loss must be denied.  The VA audiologist, after careful review of the in-service and post-service medical records, made a reasoned opinion that the Veteran did not have a hearing loss disability that was due to acoustic trauma in service; this opinion is not controverted by any other medical opinion.  The Board notes in this regard that the VA-contracted audiologist in January 2008 characterized the hearing loss as "noise-induced" but did not make a specific association with service, whereas the VA audiologist in July 2008 specifically stated a clinical rationale for why the current hearing loss was not likely related to in-service acoustic trauma (noise-related hearing loss becomes stable when the noise is removed, but the Veteran's  hearing loss demonstrably increased between his discharge from service in 1993 and the current examination in 2008).  There is accordingly no inconsistency between the two examination reports that requires resolution.  

The Board notes in regard to hearing loss that the audiological charts associated with the STRs appear to show a decrease in hearing acuity during service, but the significance of those charts is a medical determination the Board may not make; see Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case the VA audiologist reviewed the STRs but determined the Veteran did not have a significant decrease in hearing acuity during service and that in fact his hearing was within normal limits on discharge from service.  There is accordingly no medical basis on which the Board can find SNHL during service or to a compensable degree within the first year after discharge from service.

Finally, the Board finds that service connection for tinnitus must be denied.  The Veteran reports tinnitus during service and continuously since service, but competent and uncontroverted medical opinion states his tinnitus is not likely related to service.  The findings of a physician or other competent examiner are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
 
VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Accordingly, the Veteran is competent to describe his symptoms during and after service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As shown above, there is no competent medical opinion of record showing causation between service and the claimed cervical spine, hearing loss and tinnitus disabilities, and in fact the uncontroverted medical opinion disproves causation for hearing loss and tinnitus.  Similarly, while the Veteran is competent to report neck pain in service, he is not competent to assert that such neck pain was an undiagnosed chronic cervical spine disorder.

The Veteran has cited several articles associating welding with cervical disorders and with hearing loss.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, treatise evidence alone is usually "too general and inconclusive" to establish a medical nexus.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In this case the articles cited by the Veteran are not accompanied by any medical opinion asserting that the generalities discussed in the articles are specifically applicable in the Veteran's case.  Therefore, while probative, the articles are not adequate to serve as a basis for service connection.

In sum, the Board has found that the criteria are met for service connection for a migraine headache disability, but not for cervical spine, hearing loss or tinnitus disorders.  The Veteran's appeal is accordingly granted to that extent.

Reasonable doubt has been resolved in the Veteran's favor on the issue of migraines.  Because the evidence preponderates against the other claims the benefit-of-the-doubt rule does not apply to those issues.  Gilbert, 1 Vet. App. 49, 54.
   

ORDER

The appeal for service connection for left eyelid scar is dismissed.

Service connection for migraines is granted.

Service connection for cervical spine disorder is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran  has requested a Travel Board hearing in regard to the appeal from the rating decision in August 2010 (specifically as follows: service connection for a right knee disorder, bronchitis, sinusitis, scar tissue in the lungs, emphysema, arthritis of the right and left shoulders, muscle damage to the right and left shoulders, IVDS, degenerative disease of the spine, muscle damage to the spine, cyst on the back, disorder of the feet, dental condition, skin condition, and tremors of the hands; and, entitlement to rating in excess of 10 percent for the service-connected left knee disability).

Because such hearings are scheduled by the RO, remand is required.

Accordingly, this case is REMANDED to the originating agency for the following action:

The RO should schedule the Veteran for a hearing before a Member of the Board at the RO ("Travel Board") in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).





						
This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
		JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


